NUMBER 13-13-00610-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DAVID LAUER,                                                                  Appellant,

                                            v.

TRAVIS COUNTY MEDICAL
EXAMINERS,                                                                     Appellee.


                     On appeal from the 98th District Court
                           of Travis County, Texas.


                ORDER TO FILE APPELLANT'S BRIEF
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       This cause is before the Court on appellant’s second motion for extension of time

to file the brief. This appeal was transferred to this Court from the Third Court of Appeals
by order of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West

Supp. 2011) (delineating the jurisdiction of appellate courts); TEX.GOV'T CODE ANN. §

73.001 (West 2005) (granting the supreme court the authority to transfer cases from one

court of appeals to another at any time that there is “good cause” for the transfer).

       Appellant’s brief was originally due to be filed on December 6, 2013, and this Court

has previously granted appellant an extension for the filing of appellant’s brief in this

cause. Appellant has now filed his second motion requesting additional time to file the

appellate brief in this cause.

       The Court, having fully examined and considered appellant's second motion for

extension of time to file the brief and the extension previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's second motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's second motion for extension of time to file the brief is hereby

GRANTED, and appellant is hereby ORDERED to file the appellate brief with this Court

on or before April 7, 2014.



                                                                PER CURIAM

Delivered and filed the
11th day of February, 2014.




                                             2